Exhibit 10.1

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of August 15, 2018 by and between TKK Symphony
Acquisition Corporation (the “Company”) and Continental Stock Transfer & Trust
Company, as trustee (“Trustee”).

 

WHEREAS, the Company’s registration statements on Form S-1, Nos. 333-226423 and
333-226859 (“Registration Statement”) for its initial public offering of
securities (“IPO”) has been declared effective as of the date hereof (“Effective
Date”) by the Securities and Exchange Commission (capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, EarlyBirdCapital, Inc. (“EarlyBirdCapital”) is acting as the
representative of the underwriters in the IPO; and

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Memorandum and Articles of Association,
$220,000,000 of the proceeds of the IPO ($253,000,000 if the over-allotment
option is exercised in full), plus the net proceeds of a private placement
taking place simultaneously therewith in the amount of $5,900,000 (or $6,560,000
if the over-allotment option is exercised in full), will be delivered to the
Trustee to be deposited and held in the Trust Account (as defined below) for the
benefit of the Company and the holders of the Company’s ordinary shares, par
value $0.0001 per share (“Ordinary Shares”), issued in the IPO as hereinafter
provided (the proceeds to be delivered to the Trustee, will be referred to
herein as the “Property”; the shareholders for whose benefit the Trustee shall
hold the Property will be referred to as the “Public Shareholders,” and the
Public Shareholders and the Company will be referred to together as the
“Beneficiaries”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;

 

IT IS AGREED:

  

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

 

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in a segregated trust account (“Trust Account”)
established by the Trustee at JPMorgan Chase Bank, N.A. in the United States,
maintained by Trustee, and at a brokerage institution selected by the Trustee
that is reasonably satisfactory to the Company;

 

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

 

(c) In a timely manner, upon the instruction of the Company, invest and reinvest
the Property (i) in United States government treasury bills, notes or bonds
having a maturity of 180 days or less and/or (ii) in money market funds meeting
certain conditions under Rule 2a-7 promulgated under the Investment Company Act
of 1940, as amended, and that invest solely in U.S. treasuries, as determined by
the Company, it being understood that the Trust Account will earn no interest
while account funds are uninvested awaiting the Company’s instructions hereunder
and the Trustee may earn bank credits or other consideration;

 

(d) Collect and receive, when due, all principal and income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

 

(e) Notify the Company and EarlyBirdCapital of all communications received by it
with respect to any Property requiring action by the Company;

 

(f) Supply any necessary information or documents as may be requested by the
Company in connection with the Company’s preparation of its tax returns;

  

 

 

 

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;

 

(h) Render to the Company monthly written statements of the activities of and
amounts in the Trust Account reflecting all receipts and disbursements of the
Trust Account;

 

(i) Commence liquidation of the Trust Account only after and promptly after
receipt of, and only in accordance with, the terms of a letter (“Termination
Letter”), in a form substantially similar to that attached hereto as either
Exhibit A or Exhibit B, signed on behalf of the Company by one of the Company’s
executive officers in the case of a Termination Letter in a form substantially
similar to that attached hereto as Exhibit A, acknowledged and agreed to by
EarlyBirdCapital, and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account only as directed in the Termination
Letter and the other documents referred to therein; provided, however, that in
the event that a Termination Letter or an Extension Notification Letter (defined
below) has not been received by the Trustee by the date set forth in the
Company’s Amended and Restated Memorandum and Articles of Association as the
same may be amended from time to time (“Last Date”), the Trust Account shall be
liquidated in accordance with the procedures set forth in the Termination Letter
attached as Exhibit B hereto and distributed to the Public Shareholders as of
the Last Date; and

 

(j) Upon receipt of an Amendment Notification Letter (defined below), distribute
to Public Shareholders who exercised their redemption rights in connection with
an Amendment (defined below) an amount equal to the pro rata share of the
Property relating to the Ordinary Shares for which such Public Shareholders have
exercised redemption rights in connection with such Amendment.

  

2. Limited Distributions of Income from Trust Account.

 

(a) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C, the
Trustee shall distribute to the Company the amount of interest income earned on
the Trust Account requested by the Company to cover any income or other tax
obligation owed by the Company.

 

(b) [intentionally omitted]

 

(c) The limited distributions referred to in Section 2(a) above shall be made
only from income collected on the Property. Except as provided in Section 2(a)
above, no other distributions from the Trust Account shall be permitted except
in accordance with Sections 1(i) or 1(j) hereof.

 

(d) The Company shall provide EarlyBirdCapital with a copy of any Termination
Letters and/or any other correspondence that it issues to the Trustee with
respect to any proposed withdrawal from the Trust Account promptly after such
issuance.

 

3. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

 

(a) Give all instructions to the Trustee hereunder in writing, signed by one of
the Company’s executive officers. In addition, except with respect to its duties
under paragraphs 1(i), 1(j) and 2(a) above, the Trustee shall be entitled to
rely on, and shall be protected in relying on, any verbal or telephonic advice
or instruction which it in good faith and with reasonable care believes to be
given by any one of the persons authorized above to give written instructions,
provided that the Company shall promptly confirm such instructions in writing;

 

(b) Subject to the provisions of Sections 5 and 7(g) of this Agreement, hold the
Trustee harmless and indemnify the Trustee from and against any and all
expenses, including reasonable counsel fees and disbursements, or loss suffered
by the Trustee in connection with any claim, potential claim, action, suit or
other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee’s gross negligence or willful misconduct. Promptly
after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim, provided, that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which
consent shall not be unreasonably withheld. The Company may participate in such
action with its own counsel;

 

 2 

 

 

(c) Pay the Trustee an initial acceptance fee, an annual fee and a transaction
processing fee for each disbursement made pursuant to Section 2(a) as set forth
on Schedule A hereto, which fees shall be subject to modification by the parties
from time to time. It is expressly understood that the Property shall not be
used to pay such fees unless and until the Company consummates a Business
Combination. The Company shall pay the Trustee the initial acceptance fee and
first year’s fee at the consummation of the IPO and thereafter on the
anniversary of the Effective Date;

 

(d) In connection with any vote of the Company’s shareholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
shareholder votes verifying the vote of the Company’s shareholders regarding
such Business Combination;

 

(e) In the event that the Company directs the Trustee to commence liquidation of
the Trust Account pursuant to Section 1(i), the Company agrees that it will not
direct the Trustee to make any payments that are not specifically authorized by
this Agreement;

 

(f) If the Company seeks to amend any provisions of its Amended and Restated
Memorandum and Articles of Association (in each case, an “Amendment”), provide
the Trustee with a letter (an “Amendment Notification Letter”) in the form of
Exhibit D providing instructions for the distribution of funds to Public
Shareholders who exercise their redemption rights in connection with such
Amendment; and

 

(g) If the Company extends the time it has to consummate a Business Combination
by four (4) months by resolution of its Board of Directors, as set forth in the
Registration Statement, provide the Trustee with a letter (an “Extension
Notification Letter”) in the form of Exhibit E to such effect. 

 

4. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a) Take any action with respect to the Property, other than as directed in
Sections 1 and 2 hereof, and the Trustee shall have no liability to any third
party except for liability arising out of the Trustee’s gross negligence, fraud
or willful misconduct;

 

(b) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

 

(c) Change the investment of any Property, other than in compliance with Section
1(c);

 

(d) Refund any depreciation in principal of any Property;

 

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

  

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the exercise of its own best judgment, except for its gross negligence or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee), statement, instrument, report or
other paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Trustee, in good
faith, to be genuine and to be signed or presented by the proper person or
persons. The Trustee shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement or any of the terms
hereof, unless evidenced by a written instrument delivered to the Trustee signed
by the proper party or parties and, if the duties or rights of the Trustee are
affected, unless it shall give its prior written consent thereto;

 

 3 

 

 

(g) Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;

 

(h) File local, state and/or federal tax returns or information returns with any
taxing authority on behalf of the Trust Account and payee statements with the
Company documenting the taxes, if any, payable by the Company or the Trust
Account, relating to the income earned on the Property;

 

(i) Pay any taxes on behalf of the Trust Account (it being expressly understood
that the Property shall not be used to pay any such taxes and that such taxes,
if any, shall be paid by the Company from funds not held in the Trust Account or
released to it under Section 2(a) hereof);

   

(j) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this agreement and that which
is expressly set forth herein;

 

(k) Verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to Section 1(i) or 2(a) above; and

 

(l) Provide any assurance that a Business Combination entered into by the
Company or any other action taken by the Company is as contemplated by the
Registration Statement.

 

5. Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) or Section 3(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

6. Termination. This Agreement shall terminate as follows:

 

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee during which time the Trustee shall act in accordance with
this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

(b) At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of Section 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 3(b).

 

7. Miscellaneous.

 

(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including
account names, account numbers and all other identifying information relating to
a beneficiary, beneficiary’s bank or intermediary bank. Except for any liability
arising out of the Trustee’s gross negligence, fraud or willful misconduct, the
Trustee shall not be liable for any loss, liability or expense resulting from
any error in the information or transmission of the wire.

 

 4 

 

 

 (b) This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. This Agreement may be executed in
several original or facsimile counterparts, each one of which shall constitute
an original, and together shall constitute but one instrument.

  

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i), and 1(j) (which may not be amended under any circumstances), this
Agreement or any provision hereof may only be changed, amended or modified by a
writing signed by each of the parties hereto; provided, however, that no such
change, amendment or modification may be made without the prior written consent
of EarlyBirdCapital. As to any claim, cross-claim or counterclaim in any way
relating to this Agreement, each party waives the right to trial by jury. The
Trustee may require from Company counsel an opinion as to the propriety of any
proposed amendment.

 

(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, Borough of Manhattan, for
purposes of resolving any disputes hereunder.

 

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company, LLC

1 State Street, 30th Floor

New York, NY 10004

Attn: Steven Nelson and Francis E. Wolf, Jr.

Fax No.: (212) 509-5150

 

if to the Company, to:

 

TKK Symphony Acquisition Corporation

c/o Texas Kang Kai Capital Management (Hong Kong) Limited

2039, 2/F United Center,

95 Queensway Admiralty, Hong Kong

Attn: Sing Wang, Chief Executive Officer

 

in either case with a copy (which copy shall not constitute notice) to:

 

EarlyBirdCapital, Inc.

366 Madison Avenue

New York, NY 10017

Attn: Steven Levine

Facsimile: (212) 661-4936

  

and

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

Attn: Stuart Neuhauser, Esq.

Fax No.: (212) 370-7889

 

and

 

Graubard Miller

The Chrysler Building

405 Lexington Avenue

New York, NY 10174

Attn: David Alan Miller, Esq.

Fax: (212) 818-8881

 

(f) This Agreement may not be assigned by the Trustee without the prior consent
of the Company.

 

(g) Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder.

 

(h) Each of the Company and the Trustee hereby acknowledge that EarlyBirdCapital
is a third party beneficiary of this Agreement.



 

 5 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 



  CONTINENTAL STOCK TRANSFER & TRUST   COMPANY, as Trustee         By: /s/
Francis E. Wolf Jr.     Name:  Francis E. Wolf Jr.     Title:    Vice President
        TKK SYMPHONY ACQUISITION CORPORATION         By: /s/ Sing Wang    
Name:  Sing Wang     Title:    Chief Executive Officer

 

 6 

 

 

SCHEDULE A

 

Fee Item  Time and method of payment  AMOUNT   Amount  Initial acceptance fee 
Trust agreement negotiation, completion of Know Your Customer review, account
set-up, and initial closing of IPO by wire transfer  $3,500   $2,000  Annual
fee  First year, initial closing of IPO by wire transfer; thereafter on the
anniversary of the effective date of the IPO by wire transfer or check 
$10,000   $10,000  Transaction processing fee for disbursements to Company under
Section 2  Deduction by Trustee from accumulated income following disbursement
made to Company under Section 2  $250   $250  Paying Agent services as required
pursuant to section 1(i)  Billed to Company upon delivery of service rates
pursuant to Section 1(i)   Prevailing    Prevailing rates 

  

 7 

 

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Steven Nelson and Francis E. Wolf, Jr,

 

Re: Trust Account No. [_____________] - Termination Letter

 

Ladies and Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
TKK Symphony Acquisition Corporation (“Company”) and Continental Stock Transfer
& Trust Company (“Trustee”), dated as of ______, 2018 (“Trust Agreement”), this
is to advise you that the Company has entered into an agreement with
[__________________] (“Target Business”) to consummate a business combination
with Target Business (“Business Combination”) on or about [insert date]. The
Company shall notify you at least 48 hours in advance of the actual date of the
consummation of the Business Combination (“Consummation Date”). Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on [__________] and to transfer the
proceeds to the above-referenced account at [_________________] to the effect
that, on the Consummation Date, all of funds held in the Trust Account will be
immediately available for transfer to the account or accounts that the Company
shall direct on the Consummation Date. It is acknowledged and agreed that while
the funds are on deposit in the trust account awaiting distribution, the Company
will not earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, and
(ii) the Company shall deliver to you (a) [an affidavit] [a certificate] of
[__________________], which verifies the vote of the Company’s shareholders in
connection with the Business Combination if a vote is held and (b) joint written
instructions from the Company and EarlyBirdCapital, Inc. with respect to the
transfer of the funds held in the Trust Account (“Instruction Letter”). You are
hereby directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the counsel’s letter and the Instruction
Letter, in accordance with the terms of the Instruction Letter. In the event
that certain deposits held in the Trust Account may not be liquidated by the
Consummation Date without penalty, you will notify the Company of the same and
the Company shall direct you as to whether such funds should remain in the Trust
Account and distributed after the Consummation Date to the Company. Upon the
distribution of all the funds in the Trust Account pursuant to the terms hereof,
the Trust Agreement shall be terminated.

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice.

  

 

Very truly yours,

      TKK SYMPHONY ACQUISITION CORPORATION       By:      

Sing Wang

Chief Executive Officer

 

Acknowledged and Agreed:

 

EarlyBirdCapital, Inc.

 

By:       Name:     Title:  

 

 A-1 

 

 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Steven Nelson and Francis E. Wolf, Jr,

 

Re: Trust Account No. [______________] - Termination Letter

 

Ladies and Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
TKK Symphony Acquisition Corporation (“Company”) and Continental Stock Transfer
& Trust Company (“Trustee”), dated as of ______, 2018 (“Trust Agreement”), this
is to advise you that the Company has been unable to effect a Business
Combination with a Target Company within the time frame specified in the
Company’s Amended and Restated Memorandum and Articles of Association, as
described in the Company’s prospectus relating to its IPO. Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments on [______________] and to transfer
the total proceeds to the Trust Checking Account at [_____________] to await
distribution to the Public Shareholders. The Company has selected [____________,
20__] as the record date for the purpose of determining the Public Shareholders
entitled to receive their share of the liquidation proceeds. It is acknowledged
that no interest will be earned by the Company on the liquidation proceeds while
on deposit in the Trust Checking Account. You agree to be the Paying Agent of
record and in your separate capacity as Paying Agent, to distribute said funds
directly to the Public Shareholders in accordance with the terms of the Trust
Agreement and the Amended and Restated Memorandum and Articles of Association of
the Company. Upon the distribution of all the funds in the Trust Account, your
obligations under the Trust Agreement shall be terminated.

 

  Very truly yours,       TKK SYMPHONY ACQUISITION CORPORATION       By:      

Sing Wang

Chief Executive Officer

 

cc: EarlyBirdCapital, Inc.

 

 B-1 

 

 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Francis E. Wolf, Jr. and Celeste Gonzalez

 

Re: Trust Account No. [___________]

 

Ladies and Gentlemen:

 

Pursuant to Section 2(a) of the Investment Management Trust Agreement between
TKK Symphony Acquisition Corporation (“Company”) and Continental Stock Transfer
& Trust Company (“Trustee”), dated as of ______, 2018 (“Trust Agreement”), the
Company hereby requests that you deliver to the Company [$_______] of the
interest income earned on the Property as of the date hereof. Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Trust Agreement. The Company needs such funds to pay for its tax obligations. In
accordance with the terms of the Trust Agreement, you are hereby directed and
authorized to transfer (via wire transfer) such funds promptly upon your receipt
of this letter to the Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

  

  Very truly yours,       TKK SYMPHONY ACQUISITION CORPORATION       By:      

Sing Wang

Chief Executive Officer

 

cc: EarlyBirdCapital, Inc.

  

 C-1 

 

 

EXHIBIT D

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Francis E. Wolf, Jr. and Celeste Gonzalez

 

Re: Trust Account No. [___________]

 

Ladies and Gentlemen:

 

Pursuant to Section 3(f) of the Investment Management Trust Agreement (the
“Agreement”) between TKK Symphony Acquisition Corporation (“Company”) and
Continental Stock Transfer & Trust Company (“Trustee”), dated as of ______, 2018
(“Trust Agreement”), this letter is to advise you that the Company has sought an
Amendment (as defined in the Agreement). Accordingly, in accordance with the
terms of the Agreement, we hereby authorize you to liquidate a sufficient
portion of the trust account to transfer $______ of the proceeds via wire
transfer to the trust operating account at JPMorgan Chase Bank, N.A. for
distribution to the shareholders that have requested redemption of their shares
in connection with such Amendment. Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Trust Agreement.

 

  Very truly yours,       TKK SYMPHONY ACQUISITION CORPORATION       By:      

Sing Wang

Chief Executive Officer

   

 

cc: EarlyBirdCapital, Inc.



 

 D-1 

 

  

EXHIBIT E

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Francis E. Wolf, Jr. and Celeste Gonzalez

 

Re: Trust Account No. [___________]

 

Ladies and Gentlemen:

 

Pursuant to Section 3(g) of the Investment Management Trust Agreement (the
“Agreement”) between TKK Symphony Acquisition Corporation (“Company”) and
Continental Stock Transfer & Trust Company (“Trustee”), dated as of ______, 2018
(“Trust Agreement”), this letter is to advise you that the Company’s Board of
Directors has approved by resolution an extension of the Company’s time to
consummate a Business Combination, as defined in the Agreement, by four (4)
months.

 

  Very truly yours,       TKK SYMPHONY ACQUISITION CORPORATION       By:      

Sing Wang

Chief Executive Officer

 

cc: EarlyBirdCapital, Inc.

 



 E-1 

 